oO OF NN DD oO BR WD |

Ww WwW NY NH NH NM NM NM NM ND OR NR OR we ms kkk
- Oo Oo TOON OO OO UR UU OB UU OlUlULODLUCOUMsSA ODUM OU

 

 

Case 1:19-cr-02032-SMJ ECFNo.95_ filed 09/10/19 PagelD.282 Page 1 of 6

RICHARD A. SMITH, WSBA 15127
SMITH LAW FIRM

314 No. Second Street

Yakima, WA 98901

Telephone: 509-457-5108

Attorney for Defendant
Donovan Cloud

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
(Honorable Salvador Mendoza, Jr.)

UNITED STATES OF AMERICA,
, ) NO. 1:19-CR-02032-SMJ-2
Plaintiff, )
)
vs: ) MOTION FOR BILL OF
) PARTICULARS
DONOVAN CLOUD, )
Defendant ) DATE: — October 8, 2019
: TIME: 8:30 A.M.
)

 

TO: Clerk of U.S, District Court, Eastern District of Washington
TO: Thomas J. Hanlon, Assistant United States Attorney

COMES NOW DONOVAN CLOUD by and through his attorney of record,
Richard A. Smith of Smith Law Firm, and moves the Court to direct the filing of a
Bill of Particulars by the Government.

This motion is made based upon Federal Rule of Criminal Procedure 7(f) and

the Memorandum of Points and Authorities submitted with this motion.

MOTION FOR BILL OF PARTICULARS - SMITH LAW FIRM
Page 1 314 North Second Street
Yakima, WA 98901
(509) 457-5108
oOo Oo SN DMD OF fF WD) KH =

WOW wWw NHN NN NM NM NM BM MB BR ND NR Oe es a ke
~~ Oo O ON ODO HO B&B WwW |= CO O BD Ss DMD FH KR WwW BS o& Oo

 

 

Case 1:19-cr-02032-SMJ ECFNo.95_ filed 09/10/19 PagelD.283 Page 2 of 6

DATED this 10th day of September, 2019.
Presented by:

/s/ Richard A. Smith

RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud
314 North Second Street

Yakima, WA 98901

rasmith@house3 | 4.com
smithone@house3 14.com

Phone: (509) 457-5108

Fax: (509) 452-4601

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
MOTION FOR BILL OF PARTICULARS

Federal Rule of Criminal Procedure 7(f) provides as follows:
(f) Bill of Particulars. The court may direct the government to
file a Bill of Particulars. The defendant may move for a Bill of
Particulars before or within 14 days after arraignment or at a
later time if the court permits. The Government may amend the
Bull of Particulars subject to such conditions as justice requires.
A Bill of Particulars is “intended to supplement the Indictment by providing more
detail of the facts upon which the charges are based”. United States v. Inryco, Inc.,
642 F.2d 290 (9" Cir. 1981). By providing a defendant with the specifics of the
charge, a Bill of Particulars serves three purposes: (1) to aid a defendant in preparing
for trial; (2) to eliminate surprise at trial; and (3) to protect against double jeopardy.
See United States v. Burt, 765 F.2d 1364 (9" Cir. 1985). Close issues should be
resolved in favor of additional disclosure. As the court stated in United States v.

MOTION FOR BILL OF PARTICULARS - SMITH LAW FIRM
Page 2 314 North Second Street

Yakima, WA 98901
(509) 457-5108
Oo Oo ~~ © Mm BR WwW HF

Ww 6 NM ARS RO BD OND ORD UMS ORG ORDO ee Oe Rk ek ll lk Ok
=~ Oo 6 OO NY OO OO FB OO NM |= OF Oo ON WD om KR YH BS Sm CO

 

 

Case 1:19-cr-02032-SMJ ECFNo.95_ filed 09/10/19 PagelD.284 Page 3 of 6

Manetti, 323 F.Supp. 683 (D.Del. 1971):

The Bill of Particulars is designed to fill any gap between the facts
disclosed by the Indictment and that “set of facts” which will permit
the defendant the opportunity of preparation. What constitutes this
“set of facts” in a given case, however, is a somewhat elusive concept.
Obviously, it is something other than the minimum which would
apprise the defendant of the charges against him and, therefore, be
sufficient to sustain an Indictment. Otherwise, there would be no
purpose of a Bill of Particulars ... in the gray areas, the doubt must be
resolved in favor of disclosure and the conflicting concerns must yield
to paramount public interest in affording the accused a reasonable
foundation for mounting a defense. /d at 696.

In this case Donovan Cloud is charged together with James Dean Cloud in Count 4 of
the Superseding Indictment with a violation of 18 U.S.C. §§ 1201(a)(2), (g)(1), and
3559(f)(2), 2. 18 U.S.C. § 1201(a)(2) provides as follows:

§ 1201. Kidnapping.

(a) Whoever unlawfully seizes, confines, inveigles,
decoys, kidnaps, abducts, or carries away or holds
for ransom or reward of otherwise any person,
except in the case of a minor by the parent thereof,
when --

(2) Any such act against the person is done within the
special maritime and territorial jurisdiction of the
United States ...

Count 4 of the Superseding Indictment charges as follows:

On or about June 8, 2019, in the Eastern District of Washington, the
Defendants, DONOVAN QUIN CARTER CLOUD and JAMES
DEAN CLOUD, both Indians, who were not parents, grandparents,
brothers, sisters, aunts, uncles, or individuals having legal custody of
Minor A, did unlawfully kidnap, abduct, confine, and seize a person
identified as Minor A, who had not then attained the age of eighteen
years, all within the boundaries of the Yakama Nation Indian
Reservation, in Indian Country; in violation of 18 U.S.C. §§

MOTION FOR BILL OF PARTICULARS - SMITH LAW FIRM
Page 3 314 North Second Street
Yakima, WA 98901
(509) 457-5168
oO ON ODO O& BR WwW NH =

wo © NM MB MR NH NM BH HB BR BM KR Om eo et le lO
o~ CO OO © NI DD Oo BR WS HY = OO oO DO ~~ OD wm KR WwW HY = OO

 

 

Case 1:19-cr-02032-SMJ ECFNo.95_ filed 09/10/19 PagelD.285 Page 4 of 6

1201 (a)(2, (2)(1), and 3559(f)(2), 2.

In the case of United States v. Boykin, 794 F.3d 939 (8" Cir. 2015), the defendant
challenged the sufficiency of the Indictment because it failed to contain the element
of kidnapping requiring that the purpose of the kidnapping was “for ransom, reward
or otherwise”. The court held that the noted language was not an essential element of
the 18 U.S.C. § 1201(a)} charge. The court cited Clinton v. United States, 260 F.2d
824 (5" Cir. 1958):

It is difficult to see how the addition of the words “for ransom or
reward or otherwise” would have added anything to the Indictment
because obviously “otherwise” comprehends any purpose at all. If
appellant desired to know more of the purpose the government
intended to prove for his unlawful holding, he could have made a
proper motion before trial to that end. [emphasis added] His failure
to do so waived his right to raise the point after conviction. Knight v.
Hudgpeth (Hudspeth), 112 F.2d 137 (10" Cir. 1940). Knight v.
United States, 137 F.2d 940 (8" Cir. 1943).

In this case, Count 4 fails to include the statutory language, “holds for ransom
or reward or otherwise” at all.

In the case of United States v. Bentley, 310 F.2d 685 (6" Cir. 1962), Mr.
Bentley claimed that the Indictment did not sufficiently charge the crime. The
Indictment charged him with holding the victims for “ransom, reward or otherwise”
when the evidence related solely to a purpose other than ransom or reward. In

response the court stated:

We are of the opinion that such an Indictment need not contain any
details of purpose or motive, and that it is sufficient if it charges such
purpose or motive to be for “ransom, or reward or otherwise ...”

If appellant had desired information as to the specific motive or
purpose claimed in the kidnapping Indictment, he could have secured
MOTION FOR BILL OF PARTICULARS - SMITH LAW FIRM
Page 4 314 North Second Street
Yakima, WA 98901
(509) 457-5108
oO oN oO uo Fk WwW NB =

wD w h BR BD BF BP RO RD PO RD BND eo Ok ek kk klk
a Oo OO ON OD oO FF O&O HM = CO Oo wos DMD om Bh eH BS B= OG

 

 

Case 1:19-cr-02032-SMJ ECFNo.95_ filed 09/10/19 PagelD.286 Page 5 of 6

it by asking for a Bill of Particulars, as did his co-defendant in

requesting the government to set forth the meaning of “otherwise as

authorized by Rule 7(f) of the Federal Rules of Criminal Procedures”.

However, this does not mean that the phrase “held for ransom or reward or
otherwise” is surplusage. The word to be emphasized is “held”, for “involuntariness
of seizure and detention — is the very essence of the crime of kidnapping”. Chatwin v.
United States, 326 U.S. 455 (1946). Thus the true elements of the offense are an
unlawful seizure and holding ... Hayes v. United States, 296 F.2d 657 (8" Cir. 1961);
Clinton v. United States, 260 F.2d 824 (5" Cir. 1958).

Count 4 of the Superseding Indictment fails to include the charging language of
the kidnapping statute and fails to include the essential element of “holding”. Gawne
v. United States, 409 F.2d 1399 (9" Cir. 1969). The charge does not provide the
Defendant reasonable certainty of the nature of the accusation against him. The need
for a Bill of Particulars regarding the omitted statutory language, 1.e. the purpose and
motive of the kidnapping, is particularly necessary here based upon the charge of
kidnapping in Count 4 joined with the charge of carjack in Count ] of the Superseding
Indictment. As noted in Clinton v. United States, supra, “If appellant desired to know
more of the purpose the government intended to prove for his unlawful holding, he
could have made a proper motion before trial to that end”. Consequently, Donovan
Cloud moves this Court for a Bill of Particulars as to Count 4 of the Superseding
Indictment.

DATED this 10th day of September, 2019.

Presented by:

/s/ Richard A. Smith
RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud

MOTION FOR BILL OF PARTICULARS - SMITH LAW FIRM
Page 5 314 North Second Street
Yakima, WA 98901
(509) 457-5108
oO on 4 Dm b&w WO NH =

oo G MN BF BRO RP RO ORD OURO OURO ORD OR Om ek kk lk Uk lk kk kk
- OO OUlUMOlUMmNS CC OU CU rRBRlUhOULDYN CUCU DGS OU CO RUN le

 

 

Case 1:19-cr-02032-SMJ ECFNo.95_ filed 09/10/19 PagelD.287 Page 6 of 6

CERTIFICATE OF SERVICE

hereby certify under penalty of perjury of the laws of the State of Washington
that on September 10, 2019, 1 electronically filed the foregoing with the Clerk of the
Court using the CM/ECF System which will send notification of such filing to the
following:

Thomas J. Hanlon, Assistant United States Attorney.

/s/ Lugene M. Borba
LUGENE M. BORBA

Legal Assistant, Smith Law Firm

MOTION FOR BILL OF PARTICULARS - SMITH LAW FIRM
Page 6 314 North Second Street
Yakima, WA 98901
(509) 457-5108
